UNITED STATES DISTRICT COURT                                       USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 TUTOR PERINI BUILDING CORP.,                                      DOC#:
                                                                   DATE FILED: 05-13-2021
                              Petitioner,

                         v.                                          19-CV-5344 (RA)

 GEORGE WASHINGTON BRIDGE BUS                                              ORDER
 STATION DEVELOPMENT VENTURE,
 LLC,

                              Respondent.



RONNIE ABRAMS, United States District Judge:

         On October 15, 2019, the Court stayed this case pursuant to 11 U.S.C. § 362 in light of

Respondent’s filing of a bankruptcy petition. No later than May 27, 2021, the parties shall file a joint

letter updating the Court on the status of this case.

SO ORDERED.

Dated:      May 13, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
